Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 10/16/2021.
   Status of the claims:
Claims 1, 3-6, 12-14 and 20 have been amended.
The objection of claim 12 is withdrawn in response to Applicant's amendment filed on 10/16/2021.
Claims 5, 20 are rejected under § 112(a) due to the amendment. See below.
Drawings
The drawings are objected to under 37 CFR § 1.83(a). The drawings must show every feature of the invention specified in the claims. The drawings fail to disclose claimed subject matters as indicated in the rejections under 35 U.S.C. § 112(a). 
 Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121 (b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 12, 14, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12 lack written description support for an optical port through which a light signal exits from the optical chip, the light signal including light from the composite signal and beating at the beat frequency.  Paragraphs 24-26 discuss the laser cavity for producing the outgoing LIDAR signal on the utility waveguide Ref 16.  
Claim 14 lack written description support wherein the LIDAR chip is configured to generate an outgoing light signal and is configured such that the reference signal includes light from the outgoing light signal that was not reflected off the object the comparative signal includes light from the outgoing light signal that was reflected off the object
Claim 14 has the same issue as claims 1 and 12. How can light that is reflected off the target object be used to create the light that is outgoing?
Claims 5, 20 lack written description support wherein “the composite signal” serves as the light signal. The specification discloses that the first detector waveguide 36 carries a first portion of the first composite signal to a first light sensor 40 that converts the first portion of the first composite signal to a first electrical signal. The second detector waveguide 38 carries a second 
Dependent claims 2-11 and 13-20 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (20150346340 A1) in view of Sakimura et al. (EP2796890 A1)
Regarding claim 1, Yaacobi (Previously presented) teaches a Lidar system (Fig.12, on chip Lidar 1200), comprising:
a Lidar chip [with] a light signal (Fig. 13A, [0122-0123], lidar chip 1210 with a light signal  entering Ge detector 1216),  the light signal including data from which one or more components can be approximated ([0121.-0124 describe direction/steering control electronics 1220 which control a transmit antenna 1212a/b and laser so as to transmit a beam toward target 1201 (transmitting an optical data signal from the lidar chip to target 1201) and output electronics 1240 which processes return beam(s) from target 1201, the one or more components selected from a group consisting of a relative distance between the LIDAR chip and an object located off the LIDAR chip and a radial velocity between the object and the LIDAR chip (Figs.13A-B, Para [0121]-[0124], describes determining distance/velocity to a target object by receiving a reflected 
Yaacobi fails to explicitly teach, a LIDAR chip that includes a light-combining component that combines an optical reference signal with an optical comparative signal so as to form a composite signal that is beating at a beat frequency, 
the LIDAR chip having an optical port through which a light signal exits from the optical chip, 
the light signal including light from the composite signal and beating at the beat frequency.

However, Sakimura teaches a light-combining component (Fig. 4, couple 9, Para [0023]),  that combines an optical reference signal (Local oscillation light) with an optical comparative signal (received light) so as to form a composite signal that is beating at a beat frequency (para [0024])
an optical port through which a light signal exits (Fig. 4, the solid lines are in optical fiber. It is inherent that the transmission light goes out through an optical port), 
the light signal including light from the composite signal and beating at the beat frequency (Fig. 4,). The claim is rejected as best can be understood in light of the specification.  The specification includes an output light that does not include part of the composite signal as discussed in the 112(a) rejection above.  To the Examiners best understanding the composite signal beating at the beat frequency is based on a reference signal and a return signal as taught by your secondary reference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yaacobi’s optical phased arrays to incorporate the teachings of Sakimura in order to have a photonic chip with a GE Detector connected to a DC 
One of the advantages of this approach is to reduce the signal to noise ratio, cost and use less energy.
Regarding claim 2, Yaacobi discloses (previously presented) the system of claim 1, wherein the light signal is an analog signal ((Para [0122], Figs.13A-D the light signal is an analog signal since it has a continuous electrical signal for as long as the chip components are functioning ex. Chirped Laser 1230 and receiving components).
Regarding claim 3, Yaacobi, as modified in view of Sakimura, teaches (currently amended) the system of claim 1, wherein the comparative signal includes light that was reflected off the object (Sakimura, fig.4, received light).
Regarding claim 4, Yaacobi, as modified in view of Sakimura, teaches (currently amended) the system of claim 3, wherein the reference signal does not include any 
Regarding claim 5, Yaacobi, as modified in view of Sakimura, teaches (currently amended) the system of claim 1, wherein the composite signal serves as the light signal 
Regarding claim 6, Yaacobi, as modified in view of Sakimura, teaches (currently amended) The system of claim 1, wherein the LIDAR chip is configured to generate an outgoing light signal and is configured such that the reference signal (Sakimura, Fig.4, local oscillation light) includes light from the outgoing light signal that was not reflected off the object and the comparative signal (Sakimura, Fig.4, received light) includes light from the outgoing light signal that was reflected off the object.
Regarding claim 7, Yaacobi discloses (previously presented) the system of claim 1, 
Regarding claim 8, Yaacobi, as modified in view of Sakimura, teaches (previously presented) the system of claim 7, wherein an optical link provides optical communication between the central electronics and the LIDAR chip (Sakimura, Fig. 4, the solid lines are in optical fiber).
Regarding claim 10, Yaacobi, as modified in view of Sakimura, teaches (currently amended) the system of claim 9, wherein the light signal is beating at the beat frequency and the central electronics are configured to use the beat frequency in a calculation of 
Regarding claim 11, Yaacobi discloses (previously presented) the system of claim 7, wherein the LIDAR chip includes a light source (Fig.12, Para [0121] a pulsed or chirped laser 1230); 
the local electronics include a source control module configured to operate the light source such that the light source outputs an outgoing LIDAR signal (Fig 12-13A, Direction control/Steering unit 1220); 
the LIDAR chip is configured such that the light signal includes light from the outgoing light signal that was not reflected off the object ([0123] FMCW beam from the chirped laser 1230) and also includes light from the outgoing light signal that was reflected off the object ([0123], received beam from 1214b); and 
the central electronics are configured to use the light signal to determine the relative 
Regarding claim 12, Yaacobi, as modified in view of Sakimura, teaches (currently amended) A LIDAR system, comprising: 
a LIDAR chip that includes a light-combining component that combines (Fig. 4, couple 9, Para [0023]) an optical reference signal (Local oscillation light) with an optical comparative signal (received light)  so as to form a composite signal that is beating at a beat frequency (para [0024]); and 
the LIDAR chip includes an optical port through which a light signal exits from the optical chip, the light signal including light from the composite signal, the comparative 
The claim is rejected as best can be understood in light of the specification.  The specification includes an output light that does not include part of the composite signal as discussed in the 112(a) rejection above.  To the Examiners best understanding the composite signal beating at the beat frequency is based on a reference signal and a return signal as taught by your secondary reference 
Regarding claim 13, Yaacobi, as modified in view of Sakimura, teaches (currently amended) the system of claim 12, wherein the reference does not include any 
Regarding claim 14, Yaacobi, as modified in view of Sakimura, teaches currently amended) The system of claim 12, wherein the LIDAR chip is configured to generate an outgoing reference signal includes light from the outgoing light signal that was not reflected off the object the comparative signal includes light from the outgoing light signal that was reflected off the object (Sakimura, Fig.4, Local oscillation light, received light).
Regarding claim 15, Yaacobi discloses (previously presented) the system of claim 12, further comprising: local electronics and central electronics, the central electronics being further from the LIDAR chip than the local electronics (Para [0121], Fig.12-13A, Describe electronics on a LIDAR chip ex. Direction control electronics/steering control 1220 and output electronics/DC block and BSA 1240).
Regarding claim 16, Yaacobi, as modified in view of Sakimura, teaches (previously presented) the system of claim 15, wherein an optical link provides optical communication between the central electronics and the LIDAR chip (Sakimura, Fig. 4, the solid lines are in optical fiber).
Regarding claim 18, Yaacobi discloses (previously presented) the system of claim 15, wherein the central electronics use the light signal to determine the relative distance between the object and/or a radial velocity between the object and the LIDAR chip (Fig.12-13A, Para [0121], [0123].DC Block and BSA/output electronics 1240 which processes return beam(s) from target 1201).
Regarding claim 19, Yaacobi discloses (previously presented) The system of claim 15, wherein the LIDAR chip includes a light source (Fig.12, Para[0121]a pulsed or chirped laser 1230); the local electronics include a source control module configured to operate the light source such that the light source outputs an outgoing LIDAR signal (Fig 12-13A, Direction control/Steering unit 1220); the LIDAR chip is configured such that the light signal includes light 
Regarding claim 20, Yaacobi, as modified in view of Sakimura, teaches (currently amended) the system of claim 12, wherein the composite signal serves as the light signal 
Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi et al. (20150346340 A1) in view of Sakimura and Swanson et al. (US 20140376001 A1).
Regarding claim 9, Yaacobi, as modified in view of Sakimura, teaches the lidar chip according to claim 1.However, the combination fails to explicitly teach wherein the optical link includes one or more optical fibers that carry the light signal to the central electronics.
	However Swanson teaches teach wherein the optical link includes one or more optical fibers that carry the light signal to the central electronics (Swanson, Para [0207], Fig 38a, twin-core optical fiber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yaacobi’s optical phased arrays to incorporate the teachings of Swason in order to have a photonic chip with a GE Detector connected to a DC Block and BSA using twin-core optical fiber.
One advantage of using twin-core optical fiber, preferably single mode twin-core fiber in a common cladding, is that the effects of the environmental disturbances (e.g. bending, acoustic 
Regarding claim 17, Yaacobi, as modified in view of Sakimura and Swanson (previously presented) the system of claim 16, wherein the optical link includes one or more optical fibers that carry the light signal to the central electronics (Swanson, Para [0207], Fig 38a, twin-core optical fiber).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645